739 N.W.2d 334 (2007)
Melissa BOODT, as Personal Representative of the Estate of David Waltz, Deceased, Plaintiff-Appellee/Cross-Appellant,
v.
BORGESS MEDICAL CENTER, Michael Andrew Lauer, M.D., and Heart Center for Excellence, P.C., Defendants-Appellants/Cross-Appellees, and
Michael Andrew Lauer, M.D., P.C., Defendant.
Docket No. 132688. COA No. 266217.
Supreme Court of Michigan.
October 12, 2007.
On order of the Court, the application for leave to appeal the October 31, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. We direct the Clerk to schedule oral argument on whether to grant the applications or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the Court of Appeals erred in reversing the trial court and holding that the notice of intent met the requirements of MCL 600.2912b with regard to defendant Lauer. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.